Case: 12-5070     Document: 13    Page: 1   Filed: 05/31/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                   JAMES A. WILLIAMS,
                     Plaintiff-Appellant,
                             v.
                     UNITED STATES,
                     Defendant-Appellee.
                 __________________________

                         2012-5070
                 __________________________

     Appeal from the United States Court of Federal
 Claims in No. 10-CV-753, Judge Victor J. Wolski.
                __________________________

                       ON MOTION
                 __________________________

                Before NEWMAN, Circuit Judge.
                         ORDER
    The United States moves to dismiss the appeal be-
 cause the appeal was untimely filed. James A. Williams
 opposes. The United States replies. Mr. Williams also
 moves to strike the United States motion to dismiss. The
 United States opposes. Mr. Williams replies.
    The Court of Federal Claims entered judgment in the
 underlying case on December 29, 2011 in the govern-
Case: 12-5070         Document: 13   Page: 2   Filed: 05/31/2013




 JAMES WILLIAMS   v. US                                      2


 ment’s favor. The Court of Federal Claims filed Williams’
 appeal 61 days later, on February 28, 2012. Williams,
 however, offers some evidence a copy of his appeal was
 received before expiration of the 60 day deadline. There-
 fore, we deem it the better course to deny the motion
 without prejudice to the parties addressing the jurisdic-
 tional issue to the merits panel.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to dismiss is denied. The United
 States should calculate its brief due date from the date of
 this order.
       (2) The motion to strike is denied as moot.


                                      FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s24